--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
 

 [logo.jpg]
Investor Relations Contact
Marlon Nurse, DM
Senior VP - Investor Relations
212-564-4700 

 
   Vertex Energy, Inc.

VERTEX ENERGY SUBSIDIARY LEASES CHURCHILL COUNTY, NEVADA RE-REFINERY
 
Houston, TX – May 5, 2015 Vertex Energy, Inc. (NASDAQ:VTNR), an environmental
services company that recycles industrial waste streams and off-specification
commercial chemical products, announced today that its wholly owned subsidiary,
Vertex Refining NV, LLC, has leased a re-refinery plant located in Churchill
County, Nevada. The re-refinery plant produces base lubricating oils. The plant
was previously leased by Bango Refining, LLC, a subsidiary of Omega Holdings
Company LLC.  Vertex and Omega Holdings entered into an Asset Purchase Agreement
in 2014, which was to close in two parts, the first of which relating to Omega
Refining, LLC, closed in May 2014, and the second of which relating to the
Churchill County, Nevada facility, failed to close due to Omega Holdings’
inability to perform its closing deliveries under the purchase agreement. The
Bango plant was previously leased by Bango Refining, but the lease was recently
terminated by the landlord.  Vertex Refining NV was able to enter into a lease
agreement directly with the landlord. In addition to the lease for the
re-refinery, Vertex Refining NV has also entered into two equipment leases
relating to equipment used at the plant. Pursuant to the terms of the plant
lease and equipment leases, no rental payments are due for calendar 2015, and
rental payments for 2016 are payable by Vertex Refining NV in cash or using
Vertex restricted common stock. The lease agreements also provide Vertex
Refining NV with the right to acquire the plant, and the equipment in question,
directly by paying certain pre-negotiated purchase prices.
 
Benjamin P. Cowart, the Chief Executive Officer and Chairman of Vertex stated
“We are thrilled that, even though Omega Holdings was unable to complete the
second closing of the originally contemplated transactions, we were able to
enter into leases that allow us to operate the Churchill County, Nevada plant
for no up-front cash. We believe that the cash we will save as a result of the
fact that the leases do not require us to pay rent in 2015 will allow Vertex
Refining NV to use cash flow from the Bango facility operations to increase
volumes and grow revenue at this state of the art facility.  The operation of
the Churchill County, Nevada plant by Vertex Refining NV is another step in our
plan to expand operations to regions outside of the gulf coast region of the
United States.”
 
Additional information regarding the terms of the leases can be found in
Vertex’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on May 5, 2015.
 
ABOUT VERTEX ENERGY, INC.
 
Vertex Energy, Inc. (NASDAQ: VTNR) is a leading environmental services company
that recycles industrial waste streams and off-specification commercial chemical
products. Its primary focus is recycling used motor oil and other petroleum
by-product streams. Vertex purchases these streams from an established network
of local and regional collectors and generators. Vertex also manages the
transport, storage and delivery of the aggregated feedstock and product streams
to end users, and manages the re-refining of a portion of its aggregated
petroleum streams in order to sell them as higher-value end products. Vertex
sells its aggregated petroleum streams as feedstock to other re-refineries and
fuel blenders or as replacement fuel for use in industrial burners. The
re-refining of used motor oil that Vertex manages takes place at its facility,
which uses a proprietary Thermal Chemical Extraction Process (“TCEP”)
technology.  Vertex collects oil through its H&H Oil in the Texas region and
Heartland Petroleum in a four-state region. Based in Houston, Texas, Vertex also
has offices in California, Chicago, Illinois, Columbus, Ohio and Georgia.  More
information on Vertex can be found at www.vertexenergy.com.
 
This press release may contain forward-looking statements, including information
about management’s view of Vertex Energy’s future expectations, plans and
prospects, within the safe harbor provisions under The Private Securities
Litigation Reform Act of 1995 (the “Act”). In particular, when used in the
preceding discussion, the words “believes,” “expects,” “intends,” “plans,”
“anticipates,” or “may,” and similar conditional expressions are intended to
identify forward-looking statements within the meaning of the Act, and are
subject to the safe harbor created by the Act. Any statements made in this news
release other than those of historical fact, about an action, event or
development, are forward-looking statements. These statements involve known and
unknown risks, uncertainties and other factors, which may cause the results of
Vertex Energy, its divisions and concepts to be materially different than those
expressed or implied in such statements. These risk factors and others are
included from time to time in documents Vertex Energy files with the Securities
and Exchange Commission, including but not limited to, its Form 10-Ks, Form
10-Qs and Form 8-Ks. Other unknown or unpredictable factors also could have
material adverse effects on Vertex Energy’s future results. The forward-looking
statements included in this press release are made only as of the date hereof.
Vertex Energy cannot guarantee future results, levels of activity, performance
or achievements. Accordingly, you should not place undue reliance on these
forward-looking statements. Finally, Vertex Energy undertakes no obligation to
update these statements after the date of this release, except as required by
law, and also takes no obligation to update or correct information prepared by
third parties that are not paid for by Vertex Energy.
 
 
 

--------------------------------------------------------------------------------